


EXHIBIT 10.2


AMENDMENT NO. 2 TO

FINANCING AGREEMENT

 

THIS AMENDMENT NO. 2 TO FINANCING AGREEMENT (“Amendment”), dated this 8th day of
April, 2005, made by and among

 

AIRCRAFT INTERIOR DESIGN, INC., a Florida corporation (“AID”), BRICE
MANUFACTURING COMPANY, INC., a California corporation (“Brice”), TIMCO AVIATION
SERVICES, INC., a Delaware corporation (“Parent”), TIMCO ENGINE CENTER, INC., a
Delaware corporation (“Engine”), TIMCO ENGINEERED SYSTEMS, INC., a Delaware
corporation (“Engineered Systems”), and TRIAD INTERNATIONAL MAINTENANCE
CORPORATION, a Delaware corporation (“TIMCO” AID, Brice, Parent, Engine,
Engineered Systems and TIMCO being collectively called the “Borrowers” and
individually, a “Borrower”);

 

AVIATION SALES DISTRIBUTION SERVICES COMPANY, a Delaware corporation
(“Distribution Services”), AVIATION SALES LEASING COMPANY, a Delaware
corporation (“Leasing”), AVIATION SALES PROPERTY MANAGEMENT CORP., a Delaware
corporation (“Property Management”), AVS/CAI, INC., a Florida corporation
(“AVS/CAI”), AVS/M-1, INC., a Delaware corporation (“AVS/M-1”), AVS/M-2, INC., a
Delaware corporation (“AVS/M-2”), AVS/M-3, INC., an Arizona corporation
(“AVS/M-3”), AVSRE, L.P., a Delaware limited partnership (“AVSRE”),
HYDROSCIENCE, INC., a Texas corporation (“Hydroscience”), TMAS/ASI, INC., an
Arkansas corporation (“TMAS/ASI”), and WHITEHALL CORPORATION, a Delaware
corporation (“Whitehall” Distribution Services, Leasing, Property Management,
AVS/CAI, AVS/M-1, AVS/M-2, AVS/M-3, AVSRE, Hydroscience, TMAS/ASI and Whitehall
being collectively called the “Guarantors” and, individually, a “Guarantor” and
the Borrowers and the Guarantors being collectively called the “Companies” and,
individually, a “Company”);

 

THE CIT GROUP/BUSINESS CREDIT, INC., in its capacity as collateral and
administrative agent for the Lenders (“Agent”); and

 

THE CIT GROUP/BUSINESS CREDIT, INC., a New York corporation, and WELLS FARGO
FOOTHILL, LLC, a California limited liability company (collectively, the
“Lenders” and, individually, a “Lender”)

 

which amends that certain Financing Agreement, dated April 5, 2004, as amended
by Amendment No. 1 thereto, dated July 20, 2004 (the Financing Agreement, as
amended, modified, supplemented or restated from time to time, being hereinafter
referred to as the “Financing Agreement”), among the Borrowers, the Guarantors,
the Agent and the Lenders. All capitalized terms used herein without definition
shall have the meanings ascribed to such terms in the Financing Agreement.





--------------------------------------------------------------------------------



 

 

RECITALS

 

A.        Pursuant to the Financing Agreement, upon the terms and subject to the
conditions contained therein, the Lenders have agreed to make loans and extend
credit to and for the benefit of the Borrowers secured by the Collateral.

 

B.        The Borrowers have requested that the Agent and the Lenders amend the
Financing Agreement to, among other things, (a) amend the definition of Purchase
Money Liens, (b) make certain conforming changes to reflect the assignment and
assumption by Monroe Capital Advisors LLC of the Indebtedness owing by the
Borrowers to Hilco and the amendment and restatement of certain of the Hilco
Documents, and (c) amend Section 6.3 to allow extended payment terms to certain
Account Debtors.

 

C.        The Agent and the Lenders have agreed with such requests and, to
accomplish the foregoing, the Borrowers, the Agent and the Lenders have agreed
to make and execute this Amendment and the Guarantors have agreed to grant their
consent to such amendment to the Financing Agreement.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
expressly acknowledged, each Borrower, each Guarantor, the Agent and each Lender
hereby agree as follows:

 

ARTICLE I

 

AMENDMENT TO FINANCING AGREEMENT

 

Subject to the satisfaction of the conditions precedent set forth in Article IV
below, the Financing Agreement is hereby amended as follows:

 

1.1

Definitions. Section 1, Definitions, is amended as follows:

 

(a)

The definition of “Hilco” is amended in its entirety to read as follows:

 

“Hilco shall mean Monroe Capital Advisors LLC, a Delaware limited liability
company.”

 

(b)       The definition of “Hilco Documents” is amended in its entirety to read
as follows:

 

“Hilco Documents shall mean the Amended and Restated Financing Agreement, dated
on or about the date of the Amendment No. 2 to the Agreement (“Hilco Financing
Agreement”), and all other documents, instruments and agreements executed or
delivered in connection therewith.”


2


--------------------------------------------------------------------------------



 

 

(c)        The definition of “Hilco Intercreditor Agreement, is amended in its
entirety to read as follows:

 

“Hilco Intercreditor Agreement shall mean the Intercreditor Agreement between
the Agent and Hilco described in Section 2(k) below, substantially in the form
of Exhibit E to the Agreement, as the same may be amended, modified,
supplemented or restated from time to time in accordance with the terms and
provisions thereof.”

 

(d)       The definition of “Hilco Loan, is amended in its entirety to read as
follows:

 

“Hilco Loan shall collectively mean the loans in the aggregate original
principal amount of $18,000,000 made or to be made by Hilco to Borrowers
pursuant to the Hilco Documents.”

 

(e)        The definition of “Purchase Money Indebtedness, is amended in its
entirety to read as follows:

 

“Purchase Money Liens shall mean liens on any item of Equipment acquired after
the date of this Financing Agreement provided that (a) each such lien shall
attach only to the property to be acquired, (b) a description of the Equipment
so acquired is furnished to the Agent, and (c) the debt incurred in connection
with such acquisitions shall not exceed, in the aggregate, $2,500,000 in Fiscal
Year ending December 31, 2004, $3,000,000 in Fiscal Year ending December 31,
2005, $2,500,000 in any Fiscal Year ending thereafter, and $10,000,000 in the
aggregate during the term of this Financing Agreement.”

 

1.2       Representations as to Inventory. The second sentence of Section 6.3 of
Section 6, Collateral, is amended in its entirety to read as follows:

 

“Each Company represents and warrants that Inventory will be sold and shipped by
such Company to its customers only in the ordinary course of such Company’s
business, and then only on open account and on payment terms not exceeding
forty-five (45) days (and with respect to such sales made to Spirit Airlines,
Inc., thirteen (13) months and to Champion Air (and/or the appropriate legal
name of such entity), ninety (90) days) from invoice date, provided that, absent
the prior written consent of the Agent, no Company shall sell Inventory on a
consignment basis nor retain any lien or security interest in any sold Inventory
(other than Inventory with a value not to exceed $250,000 at any time consigned
to Qantas Airlines, and such other consigned Inventory that is approved in
writing by Agent, after receipt of documentation (i.e. consignment agreement,
notice to creditors having liens in inventory, properly filed UCC financing
statements naming the party receiving such consigned Inventory, as debtor, and
such Company, as secured party, and such other documents, instruments and
agreements as Agent may require).”


3


--------------------------------------------------------------------------------



 

 

ARTICLE II

 

MODIFICATION OF LOAN DOCUMENTS;

CONSENT BY GUARANTORS

 

2.1       Modification of Loan Documents. The Financing Agreement and each of
the other Loan Documents are amended to provide that any reference therein to
the Financing Agreement or any of the other Loan Documents shall mean, unless
otherwise specifically provided, the Financing Agreement and the other Loan
Documents as amended hereby, and as further amended, restated, supplemented or
modified from time to time.

 

2.2       Consent by Guarantors. Each Guarantor hereby consents to, and agrees
to be bound by, (a) each of the amendments to the Financing Agreement and the
other Loan Documents as set forth herein, and (b) the other agreements set forth
herein.

 

ARTICLE III

 

REPRESENTATIONS, WARRANTIES

AND ACKNOWLEDGMENTS

 

Each Borrower and each Guarantor hereby represents and warrants to the Agent and
the Lenders that, as of the date hereof:

 

3.1       Compliance with the Financing Agreement and Other Loan Documents. The
Companies are in compliance with all of the terms and provisions set forth in
the Financing Agreement and in the other Loan Documents to be observed or
performed by any Company.

 

3.2       Representations in Financing Agreement and other Loan Documents. Each
Borrower and each Guarantor represents and warrants that their respective
representations and warranties set forth in the Financing Agreement and the
other Loan Documents to which such Borrower or such Guarantor is a party are
true and correct in all material respects except for changes in the nature of
such Borrower’s or such Guarantor’s business or operations which have occurred
after the Closing Date so long as the Agent or the Required Lenders as required
by the Financing Agreement has or have consented to such changes, or such
changes are not prohibited by the terms of the Financing Agreement.

 

3.3       No Default or Event of Default. No Default or Event of Default exists.

 

3.4       Outstanding Obligations. Each Company hereby acknowledges and agrees
that, as of the close of business on April 7, 2005, the principal balance of the
Obligations outstanding under the Financing Agreement is in the sum of
$24,633,276.51, consisting of unpaid Revolving Loans in the amount of
$7,042,460.14, an unpaid balance on the Term Loan in the amount of $5,527,273,
and $12,063,543.37 in Letter of Credit Obligations and Letter of Credit
Guaranties are outstanding, and that all of such Obligations outstanding are
owed to the Agent and the Lenders without any offset, deduction, defense or
counterclaim of any nature.


4


--------------------------------------------------------------------------------



 

 

ARTICLE IV

 

CONDITIONS PRECEDENT AND SUBSEQUENT

 

4.1       Conditions Precedent. This Amendment shall become effective and be
deemed effective as of the date hereof upon the satisfaction by the Companies of
the following conditions precedent:

 

(a)        Receipt by the Agent of this Amendment, duly executed by each
Company;

 

(b)       Receipt by the Agent of a closing certificate signed by the President
or other officer acceptable to the Agent and the General Partner of each
Company, dated of even date herewith, certifying that (i) the representations
and warranties set forth in Section 7 of the Financing Agreement and in this
Amendment are true and correct in all material respects on and as of such date,
(ii) such Company is on such date in compliance in all material respects with
all the terms and provisions set forth in the Financing Agreement and the other
Loan Documents, and (iii) no Default or Event of Default exists;

 

(c)        Receipt by the Agent of a certificate of the Secretary or an
Assistant Secretary or the Secretary or an Assistant Secretary of the General
Partner of each Company certifying (i) that attached thereto is a true and
complete copy of the resolutions adopted by the Board of Directors of such
Company, authorizing the execution, delivery and performance of this Amendment
and the other Loan Documents executed in connection herewith, and (ii) as to the
incumbency and genuineness of the signature of each officer of the Company
executing this Amendment and the other Loan Documents executed in connection
herewith;

 

(d)       Receipt by the Agent of an amendment to the Hilco Intercreditor
Agreement, duly executed by each of the parties thereto, in form and substance
satisfactory to the Agent and its counsel; and

 

(e)        Receipt by the Agent of such other documents, instruments and
agreements as the Agent and its counsel may reasonably request.

 

4.2       Conditions Subsequent. Within thirty (30) days of the date of this
Amendment, the Companies shall deliver, or cause to be delivered, to Agent the
following documents:

 

(a)        Copies of the documents, instruments and agreements executed or
delivered in connection with or evidencing the assignment to and assumption by
Monroe Capital Advisors LLC of the Indebtedness owing by the Borrowers to Hilco
Capital LP, including, without limitation, copies of each of the Hilco Documents
which have been assigned, assumed, amended or restated pursuant to such
assignment and assumption;

 

(b)       A copy of the recorded Memorandum of Lease between Macon-Bibb County
Industrial Authority, as lessor, and TIMCO, as assignee of Zantop International
Airlines,


5


--------------------------------------------------------------------------------



 

 

Inc., as lessee, duly recorded in the Office of the Clerk of Superior Court of
Bibb County, Georgia, with all fees and taxes, if any, paid thereon, in form and
substance satisfactory to the Agent and its counsel; and

 

(c)        The original recorded Mortgage, the Assignment of Leases and Rents
and the Landlord’s Agreement, each dated April 5, 2004, each duly recorded in
the Office of the Clerk of Superior Court of Bibb County, Georgia, with all fees
and taxes, if any, paid thereon.

 

Failure to deliver each of the above-listed documents within the time period
specified shall constitute additional Events of Default under the Financing
Agreement, and, at the Required Lender’s option, entitle the Agent to exercise
its rights and remedies under the Financing Agreement and the other Loan
Documents.

 

ARTICLE V

 

WAIVER OF EVENT OF DEFAULT

 

5.1       Waiver of Event of Default. Effective as of the date of the
satisfaction of the conditions precedent set forth in Article IV of this
Amendment, the Agent and the Lenders hereby waive the Event of Default under the
Financing Agreement arising prior to the effective date of this Amendment from
the violation by the Companies of the representation and warranty set forth in
the second sentence of Section 6.3 of the Financing Agreement that Inventory
would be sold and shipped only on payment terms not exceeding forty-five (45)
days. This waiver shall be effective only for the specific Event of Default
enumerated in the preceding sentence and only for the specific period stated
therein. Nothing herein shall constitute a waiver of any other Event of Default
heretofore or hereafter existing under the Financing Agreement or compliance by
the Companies with covenants set forth therein.

 

ARTICLE VI

 

GENERAL

 

6.1       Full Force and Effect. As expressly amended hereby, the Financing
Agreement shall continue in full force and effect in accordance with the
provisions thereof. As used in the Financing Agreement, “hereinafter”, “hereto”,
“hereof” or words of similar import, shall, unless the context otherwise
requires, mean the Financing Agreement as amended by this Amendment.

 

6.2       Applicable Law. THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AMENDMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NORTH CAROLINA.

 

6.3       Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one and the same instrument.


6


--------------------------------------------------------------------------------



 

 

6.4       Expenses. The Borrowers shall reimburse the Agent and the Lenders for
all reasonable legal fees and expenses, and other fees and expenses incurred by
the Agent and the Lenders in connection with the preparation, negotiation,
execution and delivery of this Amendment and all other agreements and documents
or contemplated hereby.

 

6.5       Headings. The headings in this Amendment are for the purpose of
reference only and shall not affect the construction of this Amendment.

 

6.6       Waiver of Jury Trial. TO THE FULLEST EXTENT PROVIDED BY APPLICABLE
LAW, EACH COMPANY, THE AGENT AND EACH LENDER EACH HEREBY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF THE LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED THEREUNDER. EACH COMPANY HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO SERVICE OF PROCESS BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED. IN NO EVENT WILL THE AGENT OR ANY
LENDER BE LIABLE FOR LOST PROFITS OR OTHER SPECIAL OR CONSEQUENTIAL DAMAGES.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered UNDER SEAL on the date first above written.

 

AIRCRAFT INTERIOR DESIGN, INC.

 

By: /s/ Kevin Carter (SEAL)

Title: VP/Treasurer

 

BRICE MANUFACTURING COMPANY, INC.

 

By: /s/ Kevin Carter (SEAL)

Title: VP/Treasurer

 

TIMCO AVIATION SERVICES, INC.

 

By: /s/ Kevin Carter (SEAL)

Title: VP/Treasurer


7


--------------------------------------------------------------------------------



 

 

TIMCO ENGINE CENTER, INC.

 

By: /s/ Kevin Carter (SEAL)

Title: VP/Treasurer

 

TIMCO ENGINEERED SYSTEMS, INC.

 

By: /s/ Kevin Carter (SEAL)

Title: VP/Treasurer

 

TRIAD INTERNATIONAL MAINTENANCE

CORPORATION

 

By: /s/ Kevin Carter (SEAL)

Title: VP/Treasurer

 

AVIATION SALES DISTRIBUTION

SERVICES COMPANY

 

By: /s/ Kevin Carter (SEAL)

Title: VP/Treasurer

 

AVIATION SALES LEASING COMPANY

 

By: /s/ Kevin Carter (SEAL)

Title: VP/Treasurer

 

AVIATION SALES PROPERTY

MANAGEMENT CORP.

 

By: /s/ Kevin Carter (SEAL)

Title: VP/Treasurer


8


--------------------------------------------------------------------------------



 

 

AVS/CAI, INC.

 

By: /s/ Kevin Carter (SEAL)

Title: VP/Treasurer

 

AVS/M-1, INC.

 

By: /s/ Kevin Carter (SEAL)

Title: VP/Treasurer

 

AVS/M-2, INC.

 

By: /s/ Kevin Carter (SEAL)

Title: VP/Treasurer

 

AVS/M-3, INC.

 

By: /s/ Kevin Carter (SEAL)

Title: VP/Treasurer

 

AVSRE, L.P.

 

By: Aviation Sales Property Management Corp.,

its general partner

 

By: /s/ Kevin Carter (SEAL)

Title: VP/Treasurer

 

HYDROSCIENCE, INC.

 

By: /s/ Kevin Carter (SEAL)

Title: VP/Treasurer


9


--------------------------------------------------------------------------------



 

 

TMAS/ASI, INC.

 

By: /s/ Kevin Carter (SEAL)

Title: VP/Treasurer

 

WHITEHALL CORPORATION

 

By: /s/ Kevin Carter (SEAL)

Title: VP/Treasurer

 

THE CIT GROUP/BUSINESS CREDIT, INC.,

as Agent

 

By: /s/ Kenneth B. Butler

Title: Vice President

 

THE CIT GROUP/BUSINESS CREDIT, INC.,

as a Lender

 

By: /s/ Kenneth B. Butler

Title: Vice President

 

WELLS FARGO FOOTHILL, LLC, as a Lender

 

By: /s/ Dennis King

Title: Vice President


10


--------------------------------------------------------------------------------